Citation Nr: 0804060	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for the veteran's cause 
of death.  

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a widow of the veteran who appeared to have 
served on active duty from August 1968 to September 1988.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Houston 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.

2.  The veteran died in May 2003 at the age of 54; metastatic 
renal cell carcinoma is listed as the immediate cause of his 
death, and no contributing causes were listed.

3.  Renal cell carcinoma was not manifested in service or 
within the first post service year and the listed death-
causing condition is not shown to have been related to 
service.

4.  During his lifetime, the veteran had not established 
service connection for any disability, and a service-
connected disability did not contribute to cause his death.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312, 3.313 (2007).

2.  The criteria for establishing entitlement to DEA benefits 
under Chapter 35 are not met. 38 U.S.C.A. §§ 3500, 3501 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In an August 2003l letter (prior to the February 2004 rating 
decision), the appellant was advised of what type of evidence 
was needed to substantiate the claim, and of her and VA's 
responsibilities in the development of the claim.  While the 
August 2003 letter did not advise the appellant verbatim to 
submit everything she had pertinent to her claim, it 
explained the type of evidence necessary to substantiate her 
claim and asked her to submit any such evidence.  This was 
equivalent to advising her to submit everything in her 
possession pertinent to the claim. 

And while the appellant was not notified of the effective 
date of an award (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), she is not prejudiced by lack of such 
notice, as these matters become significant only upon a grant 
of service connection, and here the claims for service 
connection for the veteran's cause of death and DEA are being 
denied.  She is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Regarding the duty to assist, the record includes service 
medical records from 1968 to 1988.  The appellant indicated 
that the veteran received treatment at Lackland Air Force 
Base and Wilford Hall Medical Center and submitted November 
1999 and June 2000 treatment records.  VA attempted to obtain 
complete treatment records on three separate occasions, but 
no records were located.  The Board finds that all efforts 
treatment records from VA medical records have been 
exhausted; further attempts would be futile and that, based 
on these facts, the records are not available.  The duty to 
assist requirements appear to be substantially met.  The 
appellant is not prejudiced by the Board's proceeding with 
review of the matter on the merits at this point. See Conway 
v. Principi, 6 Vet. App. 226 (1994).

II.  Factual Background

The veteran died in May 2003, at age 54.  His death 
certificate lists metastatic renal cell carcinoma as the 
immediate cause of death.  No other conditions are listed.  
During his lifetime he had not established service connection 
for any disability. 

The veteran's SMR's, including February 1970, February 1980, 
and January 1984 examination reports, are negative for any 
complaints, treatment, or findings for any conditions that 
caused or contributed to the veteran's death.  Service 
personnel records showed that he served in Thailand from 
November 1973 to November 1974 and from June 1971 to June 
1972.  

A November 1999 record from Wilford Hall Medical Center 
Lackland Air Force Base showed that the veteran was diagnosed 
with renal cell carcinoma.  In June 2000, he underwent a left 
radical nephrectomy.  

In her March 2005 notice of disagreement and on her December 
2005 Form 9; the appellant asserted that the veteran was 
exposed to toxins in service that caused his metastatic renal 
cell carcinoma.  She indicated that by serving in Thailand, 
he was exposed to the same toxins as veterans who served in 
Vietnam.  


II.  Criteria & Analysis

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).  It is 
not sufficient to show that a service- connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. §  3.303.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and malignant tumors become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], then that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It is 
the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain any evidence that the renal cell 
carcinoma that was the immediate cause of the veteran's death 
was manifested in service or in his first postservice year; 
in fact, the cancer was diagnosed in 1999 about 11 years 
after his discharge from service.  Consequently, service 
connection for the cause of the veteran's death on the basis 
that the disease that was the primary cause of death became 
manifest in service (or on a presumptive basis as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309) is not warranted.

The appellant's theory of entitlement to the benefit sought 
is that renal cancer was related to the veteran's exposure to 
herbicides during service.  She alleges that the veteran 
served in Thailand and was exposed to the same toxins as the 
veterans who served in Vietnam.  There is nothing in the 
record, other than the appellant's statements, that the 
veteran was exposed to any toxins or herbicides.  Even 
assuming if he were exposed to Agent Orange renal cell 
carcinoma is not enumerated among the diseases the Secretary 
has determined are related to herbicide (Agent Orange) 
exposure.  Consequently, the presumptive provisions of 38 
U.S.C.A. § 1116 do not apply.

The appellant may still establish service connection for the 
veteran's cause of death due to renal cell carcinoma by 
competent and probative evidence showing that such disease is 
somehow related to service (including to Agent Orange 
exposure therein). See Combee, 34 F.3d at 1042.  However, the 
record includes no competent evidence of a nexus between 
renal cell carcinoma and the veteran's service, or any type 
of toxin exposure.  There is no medical opinion of record 
that is favorable to the appellant's claim.  Her own 
statements relating the veteran's death to herbicide exposure 
or other toxins are not competent evidence, as she is a 
layperson, and lacks the training to opine regarding medical 
etiology. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

There is a preponderance of the evidence against the 
appellant's claim, and the reasonable doubt doctrine is not 
for application. hence, the claim must be denied.

Dependents' Educational Assistance under Chapter 35

Basic eligibility for dependents' educational assistance 
benefits is premised on a finding that the veteran either 
died due to service connected disability, or had permanent 
service connected disability rated totally disabling at the 
time of death. Here, the veteran had not established service 
connection for any disability, and the Board has determined 
that the cause of his death is not service connected.   The 
threshold legal criteria for this benefit are not met. 38 
U.S.C.A. § 3501.  Hence, the claim must be denied.


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code is denied.


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


